             2:15-cv-02303-CSB-EIL # 57          Page 1 of 2                                         E-FILED
                                                                      Monday, 11 February, 2019 02:51:05 PM
                                                                               Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS - URBANA DIVISION

DANIEL IGWE,                                        )
                                                    )
                                Plaintiff,          )
                                                    )
         v.                                         )
                                                    )   No. 15-cv-02303
ST. MARY'S HOSPITAL, DECATUR, of                    )
the Hospital Sisters of the Third Order of St.      )
Francis and DENISE SMITH,                           )
                                                    )
                                Defendants.         )

                                SETTLEMENT STATUS REPORT


         Pursuant to the Court’s Order of January 7, 2019, Defendant St. Mary’s Hospital, of the

Hospital Sisters of the Third Order of St. Francis and Defendant Denise Smith (collectively

“Defendants”), through their attorneys, submit this Status Report in this case:

         1.       On today’s date Defendants sent to Plaintiff’s counsel by email and regular mail

delivery a written Acknowledgement of obligations pursuant to the December 15, 2017

settlement agreement, as discussed on the record.

         2.       On today’s date Defendants also tendered the agreed-upon settlement amount,

stated in the court transcript, to Plaintiff’s attorney, made payable to Plaintiff’s attorney.

Dated: February 11, 2019                         Respectfully Submitted,

                                                 By: /s/ Stephanie Dodge Gournis
                                                 Stephanie Dodge Gournis (ARDC # 6215978)
                                                 Noreen H. Cull, Esq. (ARDC # 6229417)
                                                 DRINKER BIDDLE & REATH LLP
                                                 191 North Wacker Drive, Suite 3700
                                                 Chicago, Illinois 60606
                                                 Telephone: (312) 569-1000
                                                 Fax: (312) 569-3334
                                                 Email: Stephanie.Gournis@dbr.com
                                                 Email: Noreen.Cull@dbr.com

                                                    1
97075701.1
             2:15-cv-02303-CSB-EIL # 57     Page 2 of 2




                                CERTIFICATE OF SERVICE

         The undersigned attorney certifies that on February 11, 2019, she caused a copy of the

foregoing Settlement Status Report to be served by email and regular mail to the following:

                                        Jeff W. Lindsay
                             The Law Firm of Jeff W. Lindsay, P.C.
                                  318 W. Washington Street
                                    Bloomington, IL 61701
                                   Phone: (309) 827-5426
                                   Fax:      (309) 827-5427
                               Email: jeffwlindsay@gmail.com



                                            By:    /s/ Stephanie Dodge Gournis
                                                   Stephanie Dodge Gournis
                                                    (ARDC # 6215978)
                                                   DRINKER BIDDLE & REATH LLP
                                                   191 North Wacker Drive, Suite 3700
                                                   Chicago, Illinois 60606
                                                   Telephone: (312) 569-1327
                                                   Fax: (312) 569-3327




                                               2
97075701.1
